Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March  23, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 9 is directed to comprise an encoder and independent claim 14 is directed to comprise a decoder. Both claims 9 and 14, fail to comprise a respective limitation directed to a hardware or a device to fall within at least one of the four categories of patent eligible subject matter. To one of ordinary skill in the art, an encoder or a decoder are not necessarily a hardware or a device. An encoder or a decoder can be implemented as a software module. See applicant’s disclosure in [0073] for an encoder (Encoding system 700 may be implemented using software, firmware, and/or hardware, or any combination of software, firmware, and hardware) and in [0078] for a decoder (Decoding system 800 may be implemented using software, firmware, and/or hardware, or any combination of software, firmware, and hardware). Under BRI, the claimed encoder or decoder are considered to be implemented using software per se. Dependent claims 10-13 and 15-18 failed to remedy the deficiencies in their corresponding independent claims and thus they do not fall within at least one of the four categories of patent eligible subject matter. Therefore, claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-8 are allowed. Claims 9-18 would be allowable provided that the above outstanding rejections have been overcome. The following is a statement of reasons for the indication of allowable subject matter: 
The current invention provides a selectable dictionary of n basis functions extending to multiple number of dimensions by separably applying different basis functions to data separately. It provides a matching pursuit (MP) process performed on raw video data and/or transformed video data where transformed video data that may comprise coefficients produced by performing spatial, temporal, or spatio-temporal transforms on raw video data. In this context, raw video data may comprise pixel values representing, for example, luminance or chrominance intensity. The raw video data includes two-dimensional (2D) video data comprising a set of adjacent pixel values in the spatial domain, while the transformed video data includes 2D video data comprising a set of adjacent coefficients in the frequency domain. The transformed data comprises image frames with a motion data associated with basis function to determine a displacement between transformed image frames.

The following prior arts are not relied upon, but is considered the closest to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Karczewicz US 20020118755: discusses SP-Frame Decoding and Encoding comprising two kinds of blocks, specifically, blocks encoded using only spatial correlation among the pixels (intra blocks) and blocks encoded using both spatial and temporal correlation (inter or copy blocks). While intra blocks in SP-frames are encoded/decoded the same way as the intra blocks in P and I-frames, the encoding/decoding of inter and copy coded blocks are different from that of blocks in P-type frames. Karczewicz further provides an SP-picture that uses motion compensated predictive coding to exploit temporal redundancy in the sequence. The difference between SP and P-pictures is that using SP-pictures identical frames may be obtained even when different reference frames are used for prediction. This property allows SP-pictures to replace I-pictures in numerous applications such as switching from one bitstream to another, random access, fast-forward, fast-backward. At the same time since SP-frames unlike I-frames are utilizing motion compensated predictive coding they require smaller number of bits than I-frames.
Frossard US 20030108101: defines a separable 3-D structured dictionary resulting representation of input signal that is highly resistant to data loss when delivered over an error-prone network. It improves the source coding quality versus decoding requirements for a given target bit rate (anisotropy of the dictionary). The 3-D matching pursuit encoder transforms blocks of frames into a set of spatio-temporal functions from the improved dictionary. The 3-D coder outputs a video stream that is highly resistant to data loss. Also, the proposed dictionary is optimized for source quality versus decoding complexity for a given compression rate. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494